Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2, 5-7, 9-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (Pub NO. Us 2021/0310972 A1 hereinafter Ito) in view of Klein et al. (Pub NO. Us 2014/0152449 A1; hereinafter Klein).
Regarding Claim 1, Ito teaches an electronic apparatus, comprising: 
a wiring board (2 in Fig. 8 and fig. below; See [0116]-[0124]); 
a first wiring pattern (311 in fig. 8 and fig. below; See [0116]-[0124]) on the wiring board (See Fig. 8 and Fig. below; See [0116]-[0124]) and including a first wiring portion (See Fig. below; See [0116]-[0124]) extending in a first direction (first direction from top to bottom in Fig. 8 and Fig. below; See [0116]-[0124]); 
a second wiring pattern (301 in fig. 8 and fig below; See [0116]-[0124]) on the wiring board and including a second wiring portion (See Fig. below; See [0116]-[0124]) adjacent to the first wiring portion (two wiring portions are adjacent in fig. 8 and Fig. below; See [0116]-[0124]) in a second direction (second direction from bottom to top in Fig. 8 and Fig. below) intersecting with the first direction (two direction is intersecting in Fig. 8 and fig. below; See [0116]-[0124]), the second wiring portion extending in the first direction (second wiring portion also extends from top to bottom in fig. 8 and  Fig. below; See [0116]-[0124]);
a first via on the first wiring portion (via 322 in first wiring portion in Fig. 8 and Fig. below; See [0116]-[0124]); a second via on the second wiring portion (via 322 in first wiring portion in Fig. 8 and Fig. below; See [0116]-[0124]); 

    PNG
    media_image1.png
    314
    913
    media_image1.png
    Greyscale

Ito is silent about a power supply circuit configured to apply a first voltage to the first wiring portion at time intervals; and a detection circuit that is electrically connected to the second wiring pattern and configured to output an alert signal when a current is detected flowing through the second wiring pattern when the first voltage is being applied to the first wiring portion.
Klein teaches a power supply circuit (power supply in fig. 5 and fig. below) configured to apply a first voltage to the first wiring portion at time intervals (See voltage suppled to first wiring portion in Fig. 5 and fig. below); and 
a detection circuit (520 in fig. 5 and Fig. below) that is electrically connected to the second wiring pattern (See 520 is connected to second wiring pattern in fig. 5 and fig. below) and configured to output an alert signal (See [0042]) when a current is detected flowing through the second wiring pattern when the first voltage is being applied to the first wiring portion (See [0023]-[0025]).

    PNG
    media_image2.png
    754
    912
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Ito by using power supply circuit configured to apply a first voltage to the first wiring portion at time intervals; and a detection circuit that is electrically connected to the second wiring pattern and configured to output an alert signal when a current is detected flowing through the second wiring pattern when the first voltage is being applied to the first wiring portion, as taught by Klein in order to avoid creep corrosion (Klein; [0007]).
Regarding Claim 2, Ito in view of Klein teaches the electronic apparatus according to claim 1. Ito further teaches further comprising: a protective layer formed of a resin material (See [0065], [0067]), wherein the first wiring pattern and the second wiring pattern are not covered by the protective layer (upper portion of 311 and 301 are not covered by substrate 2 with resin in Fig. 8; See [0065]). 
Regarding Claim 5, Ito in view of Klein teaches the electronic apparatus according to claim 2. Ito further teaches further comprising: a seventh wiring portion (See Fig. 8 and Fig. below) that is between the wiring board and the protective layer (portion of wiring is on substrate with resin, therefore in between substrate with resin); and an eighth wiring portion (See Fig. 8 and Fig. below) that is between the wiring board and the protective layer (portion of wiring is on substrate with resin, therefore in between substrate with resin) and is adjacent to the seventh wiring portion (two portions are adjacent).

    PNG
    media_image3.png
    286
    886
    media_image3.png
    Greyscale

Regarding Claim 6, Ito in view of Klein teaches the electronic apparatus according to claim 5. Ito further teaches wherein the first via and the second via are separated from each other by a first length (two vias 322 are separated by a length in Fig. 8), the seventh wiring portion and the eighth wiring portion are separated from each other by a second length in a direction (See two wiring portions are separated by a length in horizontal direction in fig. 8) orthogonal to a direction in which the seventh wiring portion extends (seventh wiring portion  extends in vertical direction in fig. 8).

    PNG
    media_image3.png
    286
    886
    media_image3.png
    Greyscale

 Ito in view of Klein is silent about one-half the first length is less than the second length.
It would have been an obvious matter of design choice to since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 7, Ito in view of Klein teaches the electronic apparatus according to claim 5. Ito further teaches wherein the first wiring portion and the second wiring portion are separated from each other by a third length (See the length by first and second wiring portions are separated in fig. 8 and Fig. below), the seventh wiring portion and the eighth wiring portion are separated from each other by a second length (seventh and eight wiring portions are separated by a second length in fig.  8 and fig. below) in a direction (second length is in horizontal direction in fig. 8 and fig. below) orthogonal to a direction in which the seventh wiring portion extends (seventh wiring extends in vertical direction in fig. 8 and Fig. below), and the third length is less than the second length (third length is less than second length in Fig. 8 and fig. below).

    PNG
    media_image4.png
    306
    902
    media_image4.png
    Greyscale


Regarding Claim 9, Ito in view of Klein teaches the electronic apparatus according to claim 1. Klein further teaches wherein the detection circuit (250 in fig. 2) includes:
 a resistor (R1 in Fig. 2) connected between the second wiring pattern and a ground voltage (R1 is connected between wiring pattern 201 and other end of 216 is virtually ground in fig. 2), and
 a comparator (comparator 216 in fig. 2) with a first input terminal electrically connected to the second wiring pattern and the resistor (one end of 216 is connected to pattern 201 and resistor R1 in fig. 2) and a second input terminal connected to a predetermined reference voltage (other end of 216 is predetermined reference voltage in fig. 2; See [0008]-[0009]), the alert signal being supplied from an output terminal of the comparator (See [0019]-[00021]).
Regarding Claim 10, Ito in view of Klein teaches the electronic apparatus according to claim 9. Klein further teaches wherein the comparator comprises an operational amplifier circuit (it is inherent that comparator 216 in fig. 2 has operational amplifier).
Regarding Claim 11, Ito in view of Klein teaches the electronic apparatus according to claim 1. Klein further teaches further comprising:
an electronic device circuit (devices 240 on wiring board 250 in fig. 2) on the wiring board separated from the first and second wiring patterns (240 is separated from first and second wiring pattern 201 in Fig. 2).
Regarding Claim 12, Ito teaches an electronic apparatus (apparatus in Fig. 8 and Fig. below), comprising:
a wiring board (2 in Fig. 8 and fig. below) including an electronic device circuit (circuit 33 in fig. 8) covered by a protective layer (covered by substrate 2 with protective resin in Fig. 8; See [0065]);
a first wiring pattern (311 in fig. 8 and fig. below) on the wiring board (See Fig. 8 and Fig. below), spaced from the electronic device circuit (311 and 33 are spaced apart in fig. 8 and fig. below) and not covered by the protective layer (upper portion of 311 are not covered by substrate in fig. 8 and Fig. below; See [0065]), the first wiring pattern including a first wiring portion (See Fig. below) extending in a first direction (first direction from top to bottom in Fig. 8 and Fig. below);
a second wiring pattern (301 in fig. 8 and fig below) on the wiring board, spaced from the electronic device circuit (311 and 33 are spaced apart in fig. 8 and fig. below) and not covered by the protective layer (upper portion of 311 are not covered by substrate in fig. 8 and Fig. below; See [0065]), the second wiring pattern including a second wiring portion (See Fig. below) adjacent to the first wiring portion in a second direction intersecting with the first direction (two direction is intersecting in Fig. 8 and fig. below) and extending in the first direction (second wiring portion also extends from top to bottom in fig. 8 and  Fig. below);

    PNG
    media_image1.png
    314
    913
    media_image1.png
    Greyscale

Ito is silent about a power supply circuit configured to apply a first voltage to the first wiring portion at time intervals; and
a detection circuit that is electrically connected to the second wiring pattern and configured to supply an alert notification when a current flows through the second wiring pattern when the first voltage is being applied to the first wiring portion.
Klein teaches a detection circuit (520 in fig. 5 and Fig. below) that is electrically connected to the second wiring pattern (See 520 is connected to second wiring pattern in fig. 5 and fig. below) and configured to supply an alert notification (See [0042]) when a current flows through the second wiring pattern when the first voltage is being applied to the first wiring portion (See [0023]-[0025]).

    PNG
    media_image2.png
    754
    912
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Ito by using power supply circuit configured to apply a first voltage to the first wiring portion at time intervals; and a detection circuit that is electrically connected to the second wiring pattern and configured to output an alert signal when a current is detected flowing through the second wiring pattern when the first voltage is being applied to the first wiring portion, as taught by Klein in order to avoid creep corrosion (Klein; [0007]).
Regarding Claim 13, Ito in view of Klein teaches the electronic apparatus according to claim12. Ito further teaches wherein the protective layer comprises a resin material (See [0065], [0067]).
Regarding Claim 16, Ito in view of Klein teaches the electronic apparatus according to claim12, further comprising: a seventh wiring portion that is between the wiring board and the protective layer; and an eighth wiring portion that is between the wiring board and the protective layer and is adjacent to the seventh wiring portion.
Regarding Claim 17, The electronic apparatus according to claim16. Ito further teaches wherein the seventh wiring portion (See Fig. 8 and Fig. below) and the eighth wiring portion (See Fig. 8 and Fig. below) are separated from each other by a second length in a direction (See two wiring portions are separated by a length in horizontal direction in fig. 8) orthogonal to a direction in which the seventh wiring portion extends (seventh wiring portion  extends in vertical direction in fig. 8).

    PNG
    media_image3.png
    286
    886
    media_image3.png
    Greyscale

Ito in view of Klein is silent about the first length is greater than the second length but less than twice the second length.
It would have been an obvious matter of design choice to since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Regarding Claim 18, Ito in view of Klein teaches the electronic apparatus according to claim16. Ito further teaches wherein the first wiring portion and the second wiring portion are separated from each other by a third length (See the length by first and second wiring portions are separated in fig. 8 and Fig. below), the seventh wiring portion and the eighth wiring portion are separated from each other by a second length (seventh and eight wiring portions are separated by a second length in fig.  8 and fig. below) in a direction (second length is in horizontal direction in fig. 8 and fig. below) orthogonal to a direction in which the seventh wiring portion extends (seventh wiring extends in vertical direction in fig. 8 and Fig. below), and the third length is less than the second length (third length is less than second length in Fig. 8 and fig. below).

    PNG
    media_image4.png
    306
    902
    media_image4.png
    Greyscale

Regarding Claim 19, Ito in view of Klein teaches the electronic apparatus according toclaim12. Klein further teaches further comprising: a first via on the first wiring portion; and a second via on the second wiring portion (two vias 322 are in two wiring portions in Fig. 8 and Fig. below). 

    PNG
    media_image4.png
    306
    902
    media_image4.png
    Greyscale

Regarding Claim 20, Ito teaches a method (method in Fig. 8) that includes a first wiring pattern (311 in fig. 8 and fig. below) that is on the wiring board (See Fig. 8 and Fig. below) and includes a first wiring portion (See Fig. below) extending in a first direction (first direction from top to bottom in Fig. 8 and Fig. below), 
a second wiring pattern (301 in fig. 8 and fig below) that is on the wiring board and includes a second wiring portion (See Fig. below) adjacent to the first wiring portion (two wiring portions are adjacent in fig. 8 and Fig. below) in a second direction (second direction from bottom to top in Fig. 8 and Fig. below) intersecting with the first direction and extending in the first direction (two direction is intersecting in Fig. 8 and fig. below), 
a first via on the first wiring portion (two vias 322 are in two wiring portions in Fig. 8 and Fig. below), and a second via on the second wiring portion (two vias 322 are in two wiring portions in Fig. 8 and Fig. below),

    PNG
    media_image1.png
    314
    913
    media_image1.png
    Greyscale

Ito is silent about of detecting corrosion on a wiring board; said method comprising: applying, by way of a power supply circuit, a first voltage to the first wiring portion at different times;
 detecting, by way of a detection circuit that is electrically connected to the second wiring pattern, whether a current flows through the second wiring pattern when the first voltage is being applied to the first wiring portion; and 
outputting an alert signal to indicate corrosion in the wiring board if current is detected flowing through the second wiring pattern.
Klein teaches of detecting corrosion on a wiring board (See abstract; [0016]-[0017]); said method comprising: applying, by way of a power supply circuit (power supply in fig. 5 and fig. below applies power), a first voltage to the first wiring portion at different times (See voltage suppled to first wiring portion in Fig. 5 and fig. below);
 detecting, by way of a detection circuit (detection circuit 520 in fig. 5 and Fig. below is detecting) that is electrically connected to the second wiring pattern (See 520 is connected to second wiring pattern in fig. 5 and fig. below), whether a current flows through the second wiring pattern when the first voltage is being applied to the first wiring portion (See [0023]-[0025]); and 
outputting an alert signal (See [0042]) to indicate corrosion in the wiring board if current is detected flowing through the second wiring pattern (See [0019]-[0023]).

    PNG
    media_image2.png
    754
    912
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Ito by detecting corrosion on a wiring board; said method comprising: applying, by way of a power supply circuit, a first voltage to the first wiring portion at different times; detecting, by way of a detection circuit that is electrically connected to the second wiring pattern, whether a current flows through the second wiring pattern when the first voltage is being applied to the first wiring portion; and outputting an alert signal to indicate corrosion in the wiring board if current is detected flowing through the second wiring pattern, as taught by Klein in order to avoid creep corrosion (Klein; [0007]).
4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Klein further in view of TANAKA et al. (Pub NO. Us 2019/0355304 A1; hereinafter Tanaka).
Regarding Claim 8, Ito in view of Klein teaches the electronic apparatus according to claim 1. Klein further teaches power supply source is connected to wiring pattern (See Fig. 5).
Klein is silent about wherein the power supply circuit includes a transistor with one of a source or a drain connected to a power supply voltage and the other of the source or the drain electrically connected to the first wiring pattern.
Tanaka teaches wherein the power supply circuit (power supply control transistor T5 in fig. 4; See [0042]) includes a transistor (transistor T5 in Fig. 4; See [0042]) with one of a source or a drain connected to a power supply voltage (source/drain of T5 is connected to power supply ELVDD in Fig. 4) and the other of the source or the drain electrically connected to the first wiring pattern (other source/drain end of T5 is connected to pattern S in fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Ito and Klein by using power supply circuit includes a transistor with one of a source or a drain connected to a power supply voltage and the other of the source or the drain electrically connected to the first wiring pattern, as taught by Tanaka in order to achieve better control on power supply (Tanaka; [0042]).

Allowable Subject Matter

6.	Claims 3-4 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Regarding Claim 3, none of the prior art fairly teaches or suggest the electronic apparatus according to claim 2, wherein the first wiring pattern further includes a third wiring portion that extends in the second direction and a fourth wiring portion that is separated from the first wiring portion in the second direction, a third via being on the fourth wiring portion, the second wiring pattern further includes a fifth wiring portion that extends in the second direction and a sixth wiring portion that is separated from the second wiring portion in the second direction, a fourth via being on the sixth wiring portion, the first wiring portion and the fourth wiring portion each have one end connected to the third wiring portion, the first wiring portion and the fourth wiring portion each extend toward the fifth wiring portion in the first direction, the second wiring portion and the sixth wiring portion each have one end connected to the fifth wiring portion, and the second wiring portion and the sixth wiring portion each extend toward the third wiring portion in the first direction.
Claim 4 depends on claim 3, therefore claim 4 also have allowable subject matter.
8.	Regarding Claim 14, none of the prior art fairly teaches or suggest the electronic apparatus according to claim12, wherein
the first wiring pattern further includes a third wiring portion that extends in the second direction and a fourth wiring portion that is separated from the first wiring portion in the second direction, the second wiring pattern further includes a fifth wiring portion that extends in the second direction and a sixth wiring portion that is separated from the second wiring portion in the second direction, the first wiring portion and the fourth wiring portion each have one end connected to the third wiring portion and extend toward the fifth wiring portion in the first direction, and the second wiring portion and the sixth wiring portion each have one end connected to the fifth wiring portion, and extend toward the third wiring portion in the first direction.
Claim 15 depends on claim 14, therefore claim 15 also have allowable subject matter.


Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. NAGASAWA et al. (Pub NO. US 2021/0400809 A1) discloses Wiring Board.
	b. FUJIMA et al. (Pub NO. US 2021/0267056 A1) discloses Printed Circuit Board.
	c. Park et al. (Patent NO. Us 10,863,616 B1) discloses Semiconductor Device.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858